DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 39, 41, 42, 45-47, 50-57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Patent Pub. No. 2011/0154969).
Regarding claim 38, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 below); and having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced, 

    PNG
    media_image1.png
    638
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    735
    media_image2.png
    Greyscale

Regarding claim 39, Weber teaches wherein the compact sensor (23) is arranged in a separate self-contained sensor housing (Examiner notes the sensor 23 is 

    PNG
    media_image3.png
    484
    800
    media_image3.png
    Greyscale

Regarding claim 41, Weber teaches wherein the compact sensor is configured to transmit scanning radiation in a scanning plane (29)(Figure 1 and Paragraphs 0080-0081).
Regarding claim 42, Weber teaches wherein the compact sensor (23) is configured to produce a line (45) by means of a light source (23) on a product (11) to be scanned and to record an image including the line by means of a camera (25)(Figures 1 and 4; Paragraph 0081 and 0091). 


    PNG
    media_image4.png
    573
    844
    media_image4.png
    Greyscale

Regarding claim 46, Weber teaches wherein a scanning plane (29) of the compact sensor (23) extends at least substantially in parallel with the cutting plane (S) (Figure 1).
Regarding claim 47, Weber teaches wherein the compact sensor (23) is arranged in a region of the transport region which is positioned in front of the product feed (13)(See annotated Figure 1 below).

    PNG
    media_image1.png
    638
    867
    media_image1.png
    Greyscale

Regarding claim 50, Weber teaches wherein the compact sensor (23) is arranged in the region of a transition (25) between two conveying devices (27) of the transport region (See annotated Figure 1 above showing the transport region; Paragraph 0068).
Regarding claim 51, Weber teaches wherein the compact sensor (23) is arranged in a product inlet region (R1) of the apparatus, namely in, directly in front of an inlet plane defined by a rack (27)(Paragraph 0068) of the apparatus (See annotated Figure 1 below).

    PNG
    media_image5.png
    709
    1002
    media_image5.png
    Greyscale

Regarding claim 52, Weber teaches wherein different scanning positions are predefined for the compact sensor in the working region, and wherein the scanning positions differ from one another with respect to their position in the transport direction of the products and/or with respect to their position around the transport direction (Figure 6 and Paragraph 0099; Examiner notes the compact sensor has a plurality of different positions in the transport direction A (Figure 1)).
Regarding claim 53 Weber teaches wherein the compact sensor (23) can be adjusted and/or can be converted between the scanning positions (Figure 6; Examiner notes the sensors can be adjusted into a variety of positions and locations dependent upon the desired measurements and contour to be taken).
Regarding claim 54, Weber teaches wherein a plurality of parallel product tracks (27) of the apparatus are simultaneously covered by the at least one compact sensor 
Regarding claim 55, Weber teaches wherein a plurality of compact sensors (23) for a joint contour detection are arranged at a scanning point (Figure 6; Examiner notes the sensors are arranged to scan the work piece 11 which is considered to be the “scanning point”).
Regarding claim 56, Weber teaches wherein the scanning takes place in a manner offset in space by at least two compact sensors (23) at a scanning point (Figure 4; Examiner notes the scanning is offset in space by the distance between the two sensors, and the scanning point is the workpiece 11).
Regarding claim 57, Weber teaches wherein the scanning takes place by two compact sensors (23) oriented oppositely with respect to one another at a scanning point (Figure 4; Examiner notes the two sensors are opposite, one above the work piece and one below, and the scanning point is the work piece 11).
Regarding claim 59, Weber teaches wherein a control device (19) is provided which is configured to calculate control data using detected product contours and to operate the apparatus using the control data (Paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Schmeiser (U.S. Patent Pub. No. 2013/0133490).
Regarding claim 40, Weber teaches wherein the measured information is transmitted to the controller for further processing (Paragraph 0075).
Weber does not teach wherein the compact sensor comprises a transmitter for transmitting scanning radiation into a scanning region and a receiver for receiving radiation from the scanning region, with the transmitter and the receiver being arranged in a common sensor housing of the compact sensor.
Schmeiser teaches it is old and well known in the art of food slicers to provide during scanning a transmitter (4.1) for transmitting scanning radiation into a scanning region and a receiver (4.2) for receiving radiation from the scanning region, with the transmitter and the receiver being arranged in a common sensor housing of the compact sensor (Paragraph 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Schmeiser to provide a transmitter and receiver. In doing so, it allows for data to be transmitted during scanning of the food products to be sliced.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.

Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (13) supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported (Figure 1; Examiner notes the sensor 13 must be held by the support frame on which the cutting element 9 and transport element 8 are supported).
One of ordinary skill in the art would have good reason to sensor locations which are known to be useful for a particular measurement function. There are a finite number of possible locations which pertain to measuring cutting locations and contours and allow for the function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable location in an attempt to provide an improved sensing function for sensor, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 48, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to 
Regarding claim 48, Weber does not teach wherein the compact sensor is arranged in the region of a transfer device, the products being transferred to the product feed by means of said transfer device; or wherein the transfer device has a pivotable product support and wherein the compact sensor is arranged in front of the pivotable product support viewed in a transport direction.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (12, 13) arranged in the region of a transfer device (5, 6, 8) the products being transferred to the product feed by the transfer device (Figure 1; Paragraph 0062); and wherein the transfer device has a pivotable product support (8) wherein the compact sensor is arranged in front of the pivotable product support viewed in a transport direction (Paragraph 0062 and Annotated Figure 1 below; Examiner notes the compact sensor 13 is at the front of the pivotable product support 8 when viewed from back (right side) to front( left side) relating to the transport direction of right to left).

    PNG
    media_image6.png
    359
    678
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Burk to provide a sensor arranged in the region of the transfer device. In doing so, it allows for the desired measured values to be taken as desired at a variety of locations in the slicing apparatus thereby providing improved cutting quality (Paragraphs 0064-0065 and 0090).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view Sekiya (U.S. Patent Pub. No. 2001/0032533).
Regarding claim 58, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; 

-Regarding claim 58 Weber does not teach wherein the scanning device is configured to carry out one or more additional tasks by detecting at least one contour belonging to at least one functional unit of the apparatus by means of the compact sensor.
Sekiya teaches it is old and well known in the art of cutting devices to incorporate a scanning device configured to carry out one or more additional tasks by detecting at least one contour belonging to at least one functional unit of the apparatus by means of the compact sensor (Paragraph 0018; Examiner notes the scanning element utilizes an imaging means to scan both the work piece and the blade to provide for proper alignment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Sekiya to provide a multi-functional scanning device. In doing so, it allows for scanning of the work piece and blade to provide proper alignment. 
Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.
- Applicant argues “Weber does not disclose a compact sensor. Weber does not even disclose a self- contained sensor housing. Numeral 17 in Fig. 1 of Weber generally refers to a "scanning device" and “Consequently, whereas Applicant discloses specific positions for a compact sensor, there is no teaching in Weber as to the positioning of the scanning device 17, let alone a compact sensor, in relation to any specific components of the slicer. Therefore, Applicant contends it is in error to conclude that Weber discloses a compact sensor being positioned in or at the cutting region or in the region of the product feed. Weber does not disclose a scanning device in relation to a transfer device at all”. Examiner provides the compact sensor (23) must be “self-contained” within a housing for the components to be contained and function as required. Figure 1 of Weber have been utilized to show the locations of the scanning device and compact sensor, and the annotation of Figure of in claim 38 provides one possible location for the “region of the product feed”. The region of the product feed does not appear to be specifically defined, and the Examiner has provided one orientation above that reads upon the current claim language. The scanning device 17 of Weber is located above the transfer device to scan the workpieces as shown in Figure 1.
-Regarding claim 48 Applicant provides “Weber does not teach or suggest a pivot able product support as explained above. The Examiner relies on Burk (US 2016/027822, referred to hereafter as Burk, and Fox (US 2015/0321372, referred to 
-Regarding claim 58, Examiner notes the specifics regarding the orientation, position and timing of the method steps provided do not appear to be currently claimed. In response to applicant's argument that Sekiya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sekiya is a cutting device utilizing multiple scanning components to provide for a specific alignment and orientation of the work piece. Sekiya provides a scanning device to scan a work piece being held, to align the cutting areas and must scan the contour of the work piece to align the reference line on the work piece.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/RICHARD D CROSBY JR/  03/18/2021Examiner, Art Unit 3724 

/STEPHEN CHOI/Primary Examiner, Art Unit 3724